DETAILED ACTION
This action is responsive to the communication filed on 05/16/19.
Claims 1-24 were previously canceled by preliminary amendment.
Claims 25-34 were added by preliminary amendment.
Claims 25-34 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 25-26, 28-29, 32 and 33 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Napper David (US Pub. No. 2013/0030955 herein after “David”).
As per claim 25, and similarly claims 29 and 32, David discloses a computer-implemented method to reduce merchant system monitoring of user locations, comprising: 
by one or more computing devices associated with a merchant system (David, para[0062] the order may be received at a processing system associated with a provider) ,
receiving an order for one or more products from a user computing device (David, para[0062] an order for goods is received), the one or more computer devices associated with the merchant system being separate and distinct from the user computing device (David, FIG. 3A: smartphone 310, order processing system 362); 
monitoring a status of a preparation system preparing one or more of the products (David, para[0066,0073,0098] dynamically generated order completion estimate may be based on the time of day, number and/type of items ordered, the current staffing level…the current volume of business…or some combination of the foregoing); 
updating preparation times for the one or more products based on default preparation times and the status of the preparation system (David, para[0073,0098] the order completion estimate is obtained from a lookup table based on a given start time for the order, dynamically recalculating the order completion estimate, where the order completion estimate may change due to the volume of business); 
communicating the updated preparation times for the one or more products to the user computing device (David, para[0090] the smartphone…may also obtain updates of the order completion estimate from the order processing system); and 
initiating a preparation of the particular one of the products based on a notification received from the user computing device that a time until an estimated arrival of the user computing device is equal to an updated preparation time of a particular one of the products (David, para[0070,0075] in response to a determination that the estimated processing time for the order is approximately equal to…estimated travel time…provide a signal to commence processing of the order).

As per claim 26 and similarly claim 33, David discloses the computer-implemented method of claim 25, further comprising: receiving an indication of a status of a product preparation time for a second particular product of the one or more products, wherein the status comprises a variance from the default preparation time; determining an updated preparation time for the second particular product based on the default preparation time and the variance; and communicating the updated preparation time for the second particular product to the user computing device (David, para[0060,0073]).

As per claim 28, David discloses the computer-implemented method of claim 25, wherein the merchant is a restaurant or a pharmacy (David, para[0085]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27, 30, 31 and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over David and further in view of Philbin et al (US Pat. No. 10997645 herein after “Philbin”).

As per claim 27 and similarly claims 30, 31 and 34, David does not disclose, however, Philbin disclose the computer-implemented method of claim 26, wherein the status variance is received from the merchant system based on actuation of a delay button at the merchant that will fill the order (Philbin, col. 6 line 38-40).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Philbin’s teaching of Optimized Product Preparation into David’s teaching of Scheduling of Order Processing for Remotely Ordered Goods because one of the ordinary skill in the art would have been motivated to provide an efficient solution to managing order fulfillment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-7167.  The examiner can normally be reached on Monday to Friday, 10:00 am - 6:00pm EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448